            IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF IOWA

JOVAN WEBB,                               )   Case No. 17-CV-2001-CJW-MAR
                                          )
             Plaintiff,                   )
                                          )   Judge C.J. Williams
      vs.                                 )   Magistrate Judge Mark A. Roberts
                                          )
CITY OF WATERLOO, et. al.                 )
                                          )   JURY TRIAL DEMANDED
             Defendants.                  )


    PLAINTIFF’S MOTION IN LIMINE NO. 16 TO BAR ALL EVIDENCE
        OF INVESTIGATIONS AND PROSECUTION DECISIONS
         REGARDING DEFENDANT NISSEN’S USE OF FORCE

      Plaintiff Jovan Webb, by and through his attorneys, Loevy & Loevy,

respectfully requests an order in limine barring all references to the Iowa

Department of Criminal Investigation (“DCI”) investigation, the Waterloo Police

Department’s Internal Affairs Division (“IAD”) investigation, and absence of

criminal charges against Defendant Nissen. In support, Plaintiff states:

                                    Introduction

      After Defendant Nissen shot Jovan Webb by Defendant Nissen, DCI

conducted an investigation into the incident. DCI determined that the shooting was

justified and the local prosecutor decided not to bring criminal charges against

Defendant Nissen. The Police Department’s own IAD also conducted an

investigation and, similarly, determined that the shooting was justified. Defendants

have listed the investigations determinations as proposed exhibits in disclosures

tendered on February 12, 2020. But the facts of these investigations and their
results should be excluded at trial.

      For one, they are completely irrelevant to the issues to be decided by the jury

in this case. That Defendant Nissen was found justified for using force by two law

enforcement agencies, one of whom is a department of one of the Defendants, based

on after-acquired information is likely to confuse the issues at trial and impose

undue prejudice on Plaintiff. Accordingly, such evidence is inadmissible and should

be excluded.

      The risk of unfair prejudice here is substantially greater because the DCI and

IAD investigations were based on excluding relevant evidence and were biased to

conclude that the shooting was justified. Should evidence of those investigations be

allowed, Plaintiff will seek to introduce evidence of that bias.

A. Evidence of the Investigations and their Results are Irrelevant

      Both the fact that there were investigations and their findings are irrelevant

to the constitutional question to be tried. Similarly, the decision by prosecutors not

to charge Defendant Nissen for shooting Plaintiff is irrelevant.

      First, the constitutional determination is focused on what the officer knew

at the time. See Saucier v. Katz, 533 U.S. 194, 207 (2001); Graham v. Connor, 490

U.S. 386, 397 (U.S. 1989) (“The ‘reasonableness’ of a particular use of force must

be judged from the perspective of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight.”); Billingsley v. City of Omaha, 277 F.3d 990,

993 (8th Cir. 2002) (“reasonableness of force is judged from the perspective of the

officer on the scene, taking into consideration the facts known to him, as opposed

to one possessing the illuminating power of hindsight”). The fact that there was a


                                           2
post-shooting investigation does not fall into this category; nor does the result of

that investigation.

      Second, the outcome of an investigation is not relevant to the issue of the

reasonableness of the use of force, in particular deadly force. See Burnikel v. Fong,

2018 WL 8460176, *4 (S.D. Iowa Nov. 7, 2018) (barring evidence of use of force

investigation); Bonds v. Dautovic, 725 F.Supp.2d 841, 847 (S.D. Iowa 2010)

(findings of use of force investigation are not relevant to constitutional claim).

      Third, the decision by a local prosecutor to prosecute or not is a

determination left to the discretion of the elected prosecutor, and a reflection of a

particular district attorney’s decision- making calculus, not necessarily a

determination about whether the officer committed any wrongdoing at all. Cf.

Cheney v. U.S. Dist. Court for Dist. Of Coumbia¸542 U.S. 367, 386 (2004) (“The

decision to prosecute a criminal case, for example, is made by a publicly accountable

prosecutor subject to budgetary considerations and under an ethical obligation, not

only to win and zealously to advocate for his client but also to serve the cause of

justice. The rigors of the penal system are also mitigated by the responsible exercise

of prosecutorial discretion.”). Moreover, the non-prosecution of Defendant Nissen is

something that Plaintiff was never able to meaningfully challenge. See Heckler v.

Chaney, 470 U.S. 821 (1985) (holding decision to prosecute or not prosecute is

ordinarily unreviewable).

      Fourth, the investigation and non-prosecution of Defendant Nissen is

irrelevant for a further reason. The jury here will be asked whether Defendant




                                           3
Nissen violated Plaintiff’s rights by using deadly force that was unreasonable.

Tennessee v. Garner, 471 U.S. 1, 3 (1985) (it “is objectively unreasonable to use

deadly force ‘unless it is necessary to prevent [a suspect’s] escape and the officer

has probable cause to believe that the suspect poses a significant threat of death or

serious physical injury to the officer or others.’”) (citation omitted); Ellison v.

Lesher, 796 F.3d 910, 917 (8th Cir. 2015) (use of deadly force is reasonable only if

the person “pose[d] a significant threat of death or serious physical injury to the

officer or others.”) (quotation omitted). The deadly-force inquiry is further confined

to whether an officer or another person was in danger at the moment of the use of

deadly force. See Ludwig v. Anderson, 54 F.3d 465, 471 (8th Cir. 1995) (“in

determining the issue of Fourth Amendment reasonableness, the district court

should scrutinize only the seizure or seizures themselves, not the events leading to

them.”); Schulz v Long, 44 F.3d 643, 648-49 (8th Cir. 1995) (“the reasonableness

inquiry extends only to those facts known to the officer at the precise moment the

officers effectuate the seizure.”).

       By contrast, the decision not to prosecute Defendant Nissen involved a more

substantial question: whether DCI and the prosecutor believed that Nissen did not

just violate Plaintiff’s constitutional rights but whether he committed a crime and

one that would ultimately have to be proven beyond a reasonable doubt. The fact

that the prosecutor did not find that Defendant Nissen committed a serious felony

says nothing about whether his actions nonetheless were improper on a much

lower standard of review. To allow the jury to hear evidence of an entirely different




                                             4
inquiry, and at a much higher level, is plainly inadmissible, because it would invite

the jury to resolve the case on an improper basis: namely, that because Defendant

Nissen was not criminally charged, he did not do anything wrong or violate

Plaintiff’s rights at all. This would plainly violate Rule 403 because it would

unfairly prejudice Plaintiff. See FED. R. EVID. 403, Committee Notes ([u]nfair

prejudice’ within its context means an undue tendency to suggest decision on an

improper basis”).

B. Evidence of Investigations and Non-prosecution Is Routinely Excluded
   Under Rules 401, and 403

       Evidence of underlying investigations, non-prosecution, and even a

prosecution followed by an acquittal should be excluded both as irrelevant and

highly prejudicial. See, e.g., Painter v. Suire, 650 F. App’x 219, 225 (5th Cir. 2016)

(holding that the district court properly excluded “referencing the results of [the

plaintiff’s] criminal trial,” where the Plaintiff was acquitted on the basis that it

would have “risked jury confusion” that was “properly avoided . … by excluding

such discussion” (citing FED. R. EVID. 401, 403); Ochana v. Flores, 347 F.3d 266,

272 (7th Cir.2003) (“It was not an abuse of discretion for the court to grant the

officers’ motion in limine to bar ... the disposition of the underlying criminal

charges, because these were not facts within the officers’ knowledge at the time of

the arrest ....”); Currier v. Baldridge, 914 F.2d 993, 996 (7th Cir. 1990) (“[T]he

mere fact that [plaintiff] was acquitted of the crime for which he was initially

arrested does not lead to section 1983 liability for the arresting officer.”); see also

Burnikel, 2018 WL 8460176, at *4; Bonds, 725 F.Supp.2d 841at 847.



                                            5
      Unsurprisingly, a number of federal courts of appeals have endorsed this

principle specifically within the context of non-prosecution, holding: “As a general

rule, evidence that criminal charges were not brought is inadmissible in a civil case

arising out of the same events as the criminal charges.” Goffstein v. State Farm Fire

& Casualty Co., 764 F.2d 522, 524 (8th Cir.1985) (citation omitted); see also Kelly's

Auto Parts, No. 1, Inc. v. Boughton, 809 F.2d 1247 (6th Cir. 1987) (adopting and

relying on Goffstein and other authorities); American Home Assurance Co. v.

Sunshine Supermarket, Inc., 753 F.2d 321, 325 (3d Cir. 1985). The Third Circuit’s

American Home decision, explains the matter well:

      The evidence of non-prosecution is of very limited probative value in
      showing that there was no arson because of the higher burden of
      persuasion in a criminal case. Cf. E. Cleary, McCormick on Evidence
      895 (3d ed. 1984). Further, prosecutorial discretion may take into
      account many other factors not relevant in a civil suit. At best, the
      evidence of non-prosecution is evidence of an opinion by the prosecutor.
      The opinion of a layperson, as the prosecutor was in this case, however,
      is inadmissible if it [is] based on knowledge outside the individual's
      personal experience. Fed.R.Evid. 602, 701.

      ...

      The inadmissibility of evidence of non-prosecution also comports with
      the general rule that evidence of an acquittal in a criminal arson case
      is inadmissible in a civil arson case.

753 F.2d at 325. The same rationale is applicable here.




                                          6
                                    Conclusion

      WHEREFORE, Plaintiff respectfully requests an order from this Court

barring arguments, mention, or reference to the fact that there were any

investigations at all; that Defendant Nissen was not criminally prosecuted for

shooting Plaintiff; and by preventing all witnesses, including Defendants’

experts, from referencing the of the investigations or their outcomes.



                                       /s/ Mark Loevy-Reyes
                                       Attorneys for Plaintiff


Robert Montgomery                      Arthur Loevy
Parrish Kruidenier                     Jon Loevy
2910 Grand Avenue                      Mark Loevy-Reyes
Des Moines, Iowa 50312                 Sarah Grady*
(515) 284-5737                         LOEVY & LOEVY
(515) 284-1704                         311 N. Aberdeen St., 3rd Floor
robertpmonty@gmail.com                 Chicago, IL 60607
                                       (312) 243-5900
                                       mark@loevy.com




                                          7
                         CERTIFICATE OF SERVICE

        I, Mark Loevy-Reyes, an attorney, hereby certify that February 14, 2020, I
electronically filed the foregoing Plaintiff’s Motion in Limine No. 16 to Bar all
Evidence of Investigations and Prosecution Decisions Regarding Defendant Nissen’s
Use Of Force using the CM/ECF system, which will send notification of such filing
to all parties.




                                            /s/ Mark Loevy-Reyes
                                            One of Plaintiff’s Attorneys




                                        8
